UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [Mark One] x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-32637 AMES NATIONAL CORPORATION (Exact Name of Registrant as Specified in Its Charter) IOWA 42-1039071 (State or Other Jurisdiction of Incorporation or Organization) (I. R. S. Employer Identification Number) AMES, IOWA 50010 (Address of Principal Executive Offices) Registrant's Telephone Number, Including Area Code: (515) 232-6251 NOT APPLICABLE (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this Chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer oAccelerated filer xNon-accelerated fileroSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. COMMON STOCK, $2.00 PAR VALUE (Class) (Shares Outstanding at July 27, 2012) AMES NATIONAL CORPORATION INDEX Page PART I. Financial Information Item 1. Consolidated Financial Statements (Unaudited) 3 Consolidated Balance Sheets at June 30, 2012 and December 31, 2011 3 Consolidated Statements of Income for the three and six months ended June 30, 2012 and 2011 4 Consolidated Statements of Comprehensive Income for the three and six months ended June 30, 2012 and 2011 5 Consolidated Statements of Stockholders’ Equity for the six months ended June 30, 2012 and 2011 6 Consolidated Statements of Cash Flows for the six months ended June 30, 2012 and 2011 7 Notes to Consolidated Financial Statements 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures About Market Risk 46 Item 4. Controls and Procedures 47 PART II. Other Information Item 1. Legal Proceedings 47 Item 1.A. Risk Factors 47 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 47 Item 3. Defaults Upon Senior Securities 48 Item 4. Mine Safety Disclosures 48 Item 5. Other Information 48 Item 6. Exhibits 49 Signatures 50 Index AMES NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (unaudited) ASSETS June30, December 31, Cash and due from banks $ $ Interest bearing deposits in financial institutions Securities available-for-sale Loans receivable, net Loans held for sale Bank premises and equipment, net Accrued income receivable Other real estate owned Core deposit intangible, net - Goodwill - Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits Demand, noninterest bearing $ $ NOW accounts Savings and money market Time, $100,000 and over Other time Total deposits Securities sold under agreements to repurchase Federal Home Loan Bank (FHLB) advances Other long-term borrowings Dividend payable Deferred income taxes Accrued expenses and other liabilities Total liabilities STOCKHOLDERS' EQUITY Common stock, $2 par value, authorized 18,000,000 shares;issued 9,432,915 shares; outstanding 9,310,913 shares as of June 30, 2012 and December 31, 2011 Additional paid-in capital Retained earnings Accumulated other comprehensive income-net unrealized gain on securities available-for-sale Treasury stock, at cost; 122,002 shares at June 30, 2012 and December 31, 2011, respectively ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Consolidated Financial Statements. 3 Index AMES NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (unaudited) Three Months Ended June 30, Six Months Ended June 30, Interest income: Loans, including fees $ Securities: Taxable Tax-exempt Interest bearing deposits and federal funds sold Total interest income Interest expense: Deposits Other borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Trust services income Service fees Securities gains, net Gain on sale of loans held for sale Merchant and ATM fees Other noninterest income Total noninterest income Noninterest expense: Salaries and employee benefits Data processing Occupancy expenses FDIC insurance assessments Other real estate owned, net Core deposit intangible amortization - - Other operating expenses, net Total noninterest expense Income before income taxes Provision for income taxes Net income $ Basic and diluted earnings per share $ Dividends declared per share $ See Notes to Consolidated Financial Statements. 4 Index AMES NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (unaudited) Three Months Ended June 30, Six Months Ended June 30, Net income $ Other comprehensive income, before tax: Unrealized gains on securities without other than temporary impairment before tax: Unrealized holding gains arising during the period Less: reclassification adjustment for gains realized in net income Other comprehensive income before tax Tax expense related to other comprehensive income ) Other comprehensive income, net of tax Comprehensive income $ See Notes to Consolidated Financial Statements. 5 Index AMES NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (Unaudited)
